UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A Amendment Number 2 x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 333-151252 TouchIT Technologies, Inc. (Exact Name of Registrant as Specified in Its Charter) Nevada 26-2477977 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 101 West Big Beaver Road, Suite 1400, Troy, MI, 48084, USA (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Larger accelerated filer¨ Accelerated filer ¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 228,064,419 shares of common stock outstanding as ofAugust 13, 2013. TOUCHIT TECHNOLOGIES, INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2013 INDEX PART I -FINANCIAL INFORMATION Item 1. Financial Statements. 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 15 Item 4. Controls and Procedures. 15 PART II -OTHER INFORMATION Item 1. Legal Proceedings. 16 Item 6. Exhibits. 17 PART III –REVIEW BY INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM 18 Signature 19 EXPLANATORY NOTE TouchIT Technologies, Inc. (the “Company”) was incorporated in the State of Nevada as “Hotel Management Systems, Inc.”On May 7, 2010, the Company entered into a share exchange agreement, with TouchIT Technologies Koll Sti (“TouchIT Tech KS”), TouchIT Education Koll Sti (“TouchIT Ed”)(“TouchIT Ed” and together with TouchIT Tech KS, “TouchIT”), and the stockholders of TouchIT Tech KS and Touch Ed.Both TouchIT Tech KS and TouchIT Ed are corporations formed under the laws of Turkey and are based in Istanbul, Turkey. The closing of the transaction (the “Closing”) took place on May 7, 2010 (the “Closing Date”), all as disclosed on Form 8-K filed by the Company with the Securities and Exchange Commission on May 24, 2010.See “Recent Developments”.Subsequently, the Registrant amended its Articles of Incorporation to change its name to TouchIT Technologies, Inc., as disclosed on Form 8-K filed by the Registrant with the Securities and Exchange Commission on May 24, 2010. Unless otherwise specified or required by context, as used in this Quarterly Report on Form 10-Q, the terms “we,” “our,” “us” and the “Company” refer collectively to (i) TouchIT Technologies, Inc., a Nevada corporation (“TouchIT”), (ii) TouchIT Tech KS and TouchIT Ed, both being wholly-owned subsidiaries of TouchIT.In this Quarterly Report on Form 10-Q, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to “common shares” refer to the shares of our common stock, $0.001 par value per share. All financial information presented is for the combined entity TouchIT, which comprises of TouchIT Tech KS and TouchIT Ed. They have not been consolidated and inter-company transactions, although not significant, do exist. CAUTIONARY NOTE ON FORWARD LOOKING STATEMENTS In addition to historical information, this Quarterly Report on Form 10-Q (this “Quarterly Report”) contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. The forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those reflected in such forward looking statements. Factors that might cause such a difference include, but are not limited to, those discussed in the section entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Readers are cautioned not to place undue reliance on these forward looking statements, which reflect management’s opinions only as of the date thereof. In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “projects,” “potential,” “proposed,” “intended” or “continue” or the negative of these terms or other comparable terminology. You should read statements that contain these words carefully, because they discuss our expectations about our future operating results or our future financial condition or state other forward-looking information. Although we believe that the expectations reflected in the forward looking statements are reasonable, we cannot guarantee future results, growth rates, and levels of activity, performance or achievements. There may be events in the future that we are not able to accurately predict or control. All forward-looking statements included in this Quarterly Report are based on information available to us on the date of this Quarterly Report.Except to the extent required by applicable laws or rules, we undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of new information, future events or otherwise. All subsequent written and oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the cautionary statements contained throughout this Quarterly Report. 3 PART I -FINANCIAL INFORMATION TOUCHIT TECHNOLOGIES, INC BALANCE SHEETS FOR THE PERIODS ENDED 30 JUNE 2013 & 2& 2011 (Amounts expressed in US Dollars (USD) in full unless otherwise indicated) CURRENT ASSETS 30/06/2013 31/12/2012 30/06/2012 31/12/2011 Cash and cash equivalents Trade receivables, net Due from related parties - Due from Shareholders - Inventories Other current assets Total current assets NON CURRENT ASSETS Property, plant and equipment,net Other Assets - - Other non current assets - Total non current assets TOTAL ASSETS CURRENT LIABILITIES Borrowings - Trade payables Due to shareholders - Due to related parties Other current liabilities Total current liabilities NON CURRENT LIABILITIES Borrowings - - Employee termination benefits - Reserve for retirement pay - Share purchase advances - Total non current liabilities - - COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY Share capital Retained earnings ) Net income / (loss) for the period ) ) Total shareholders’ equity ) ) TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY 4 TOUCHIT TECHNOLOGIES, INC COMBINED STATEMENTS OF COMPREHENSIVE INCOME FOR THE THREE AND SIX MONTH PERIODS ENDED 30 JUNE 2013 & 2012 (Amounts expressed in US Dollars (USD) in full unless otherwise indicated) 3 Months Ended June 30 2013 3 Months Ended June 30 2012 6 Months Ended June 30 2013 6 Months Ended June 30 2012 NET SALES COST OF SALES Gross profit MARKETING AND SELLING EXPENSE GENERAL AND ADMINISTRATIVEEXPENSES Profit from operations ) OTHER INCOME AND EXPENSES,net FINANCIAL INCOME AND EXPENSES, net Profit Loss before taxation and currency translation gain/(loss) ) TAXATION CHARGE Taxation current Deferred CURRENCY TRANSLATION GAIN/(LOSS) Net income/(loss)for the Period ) OTHER COMPREHENSIVE INCOME Total comprehensive income ) 5 TOUCHIT TECHNOLOGIES, INC STATEMENT OF CASH FLOWS FOR THE PERIODS ENDED 30 JUNE 2013 & 2012 (Amounts expressed in US Dollars (USD) in full unless otherwise indicated) 6 Months Ended June 30 2013 6 Months Ended June 30 2012 CASH FLOWS FROM OPERATINGACTIVITIES Net income ) Adjustments to reconcile net income to net cash provided ) By operating activities: Depreciation and amortisation Provision for employee benefit Changes in operating assets and liabilities Trade receivables, net ) Due from shareholders Due from related parties Inventories Other current assets Other non current assets Trade payables Due to shareholders Due to related parties Other current liabilities Share Purchase Advances Net cash generated from (used for) operating activities ) CASH FLOWS FROM FINANCING ACTIVITIES Increase/(decrease) in short-term borrowings ) Increase/(decrease) in long-termborrowings Dividends paid Net cash (used for) provided fromfinancing activities ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property, plant and equipment and intangible assets ) Share capital increase Net cash used for investing activities ) NET INCREASE / (DECREASE) IN CASH AND BANKS ) CASH AND BANKS AT BEGINNING OF THE YEAR CASH AND BANKS AT END OF THE PERIOD 6 TOUCHIT TECHNOLOGIES, INC. STATEMENT OF CHANGES IN STOCKHOLDER'S EQUITY FOR THE PERIOD ENDED JUNE 30, 2 Total Retained Stockholder's Common Stock Preferred Stock Paid-in Capital Treasury Stock Earnings Equity Shares Amount Shares Amount Shares Amount Shares Amount Amount Amount Balance at January 1, 2013 $ $
